In our opinion, upon the record presented, no real issue survives for trial. It was solely within the competence of the Town Board to determine the comprehensiveness and the propriety of the contracts let for the incinerator plant, provided only that the actual final aggregate amount of such contracts does not exceed the limits fixed by the Town Board resolution and the public referendum authorizing the improvement. The undisputed facts here show that the actual final aggregate amount of the contracts let and to be let will be within such limits. Beldock, P. J., Ughetta, Hill, Babin and Hopkins, JJ., concur.